Action for an assault and battery on the feme plaintiff, in which the defendant justified under a State's warrant issued by a justice of the peace of Chereokee [Cherokee] County and produced on the trial. It was directed to any constable of that county, and commanded him to take Elizabeth *Page 58 
Welch (the plaintiff) and several other persons, and have them before some justice of the peace of the said county to answer to a charge on behalf of the State for an assault on William W. Pearcy with intent to kill and murder him. It did not purport to have been issued on the view of the justice, nor on a charge made on oath by another person; and it was not under seal, but only under the hand of the magistrate.
The magistrate was examined, and he stated that Percy was (73)  dangerously wounded by some person; that it was not in his presence, but that he was credibly informed of it, and that it was done by the sons of Mrs. Welch, and that she encouraged them to do it; that Scott, the defendant, was an acting constable of the county, and that he then commanded Scott orally to arrest those persons and bring them before him, the magistrate, for trial; and the defendant refused to do so unless he should have a warrant in writing; that thereupon, without any charge on oath, he issued the warrant and delivered it to the defendant, who proceeded to arrest the persons, including Mrs. Welch, and brought them before him for trial. On the part of the plaintiffs it was further proved that the defendant came to their house and told Mrs. Welch that he came to arrest her on the State's warrant, which he then produced. He required her to go with him, but she alleged that she was unwell, and remonstrated against going. One Powell, who was present, then told Scott that the warrant was void because it was not issued on oath. But the defendant insisted that Mrs. Welch should go with him to the magistrate, and stated to her that although he did not wish to do anything he was not obliged to do, yet that he must carry her, and "if she did not go quietly with him, he would put her in strings." Whereupon she went.
The defendant also gave in evidence a record of the county court in the following words: "It appearing to the satisfaction of the court, present Philip Baker, Esq. (and six others who are named), that Emsey Scott has been appointed constable in Captain Phipps' company, the said Scott comes into court and enters into bond with, etc., which is approved by the court."
The counsel of the plaintiffs contended that it did not appear that the defendant had been duly elected, and, therefore, that he was not a lawful constable; but the court held that he was.
The counsel further contended that the warrant was void, because, first, it was issued without a charge on oath; and, secondly, (74)  because it was not under seal. The court held that the warrant would be sufficient to justify the defendant, though not founded on an oath, if that were the only objection to it. But the court further held that it was void for want of a seal, and instructed the jury that for that reason the plaintiffs were entitled to recover. *Page 59 
The counsel for he plaintiff further argued to the jury that the information of Powell to the defendant that the warrant was void was evidence to them of malice on the part of the defendant towards Mrs. Welch. But the court instructed the jury that the damages were in their discretion, and that though they might give exemplary damages, if they thought from the circumstances the defendant had acted from malice towards the plaintiff or wantonly, yet that the defendant's not regarding the opinion given by Powell, and acting in opposition to it, was not evidence of malice in him.
The jury assessed the plaintiff's damages to 6 1/4 cents; and the court having refused a venire de novo, and given judgment according to the verdict, the plaintiffs appealed to this Court.
We concur in the opinion that the defendant is to be deemed to have been duly in office. The entry on the record of the county court is much like that in S. v. Fullenwider, 26 N.C. 364, and imports, we think, that Scott had been chosen by popular election, according to law, and that it was so decided by the county court, who is to judge of a disputed election. Besides, it appears in the case that he acted de facto and was a known constable in the county; and that is sufficient, as we have recently had occasion to say. Burke v. Elliott, 26, N.C. 355.
As the defendant has submitted to the judgment, the point ruled against him as to the invalidity of the warrant for want of a seal does not strictly arise in the case, as it comes before us on the plaintiffs' appeal. But it is a point so material to an important process and to the security of ministerial officers we think it ought not to (75) be left in doubt. We, therefore, deem it our duty to express our opinion in accordance with that of the learned judge. Though it seems recently to be thought sufficient by some if the warrant be in writing and under the hand of the justice, 1 Chit. C. L., 38; Bul. N. P., 83; yet so many of the older and most respectable authorities lay it down positively that a seal is necessary to a warrant for a criminal charge that we are obliged to consider it established law, and do not feel at liberty to say anything to unsettle it. Lord Hale so states the law explicitly. 2 P. C., 577; 2 P. C., 111. Hawkins adopts his authority; Hawk. P. C. B., 2, 6, 13. Lord Coke so states it in 2 Inst., 52; and Baron Comyns, in his digest, Imprisonment, H. 7, under the head, "What shall be a lawful warrant," says: "It must be made under hand and seal." In this State the same law was held in S. v. Curtis, 2 N.C. 471, and we believe *Page 60 
it has deemed uniformly acted on upon the circuits. The warrant being thus put out of the plaintiffs' way, it would not, in general, be necessary to consider whether the plaintiffs' other objection was good or not. But we must do so in this case because it concerns the correctness of the instructions as to the effect on the question of damages which the opinion of Powell ought to have. The warrant did not purport to have been, and was not in fact, issued on oath; and for that reason that person advised Scott it was void. If that opinion was correct, we will not say the plaintiffs' argument was duly unfounded. It would depend much upon the inquiries who Powell was; how connected with the parties or the controversy; and whether, from his information or standing, the defendant would probably feel more or less respect for his opinion than he did for that of a public magistrate. But if his opinion was not correct, as his Honor had just informed the jury was the case, then, manifestly, the defendant could not in any degree be blamable for not being guided by advice which was erroneous in point of law. We are, therefore, called on to determine whether the warrant is void for that (76)  reason; and we hold that it is not void, but is a good justification to the defendant.
A magistrate may grant a warrant super visum. But except in that case it is his duty, before issuing a warrant, to require evidence on oath amounting to a direct charge or creating a strong suspicion of guilt. There is no doubt that an innocent person, arrested on a warrant issued by a magistrate, not on his own view, nor on any oath, would have an action against the magistrate. It is usual in England for magistrates to take written affidavits to the charge, separate from any statement of the oath or warrant, so that they may have at all times in their own power evidence in justification of issuing the warrant. But it is not necessary to set out the evidence in the warrant, even in justification of the magistrate. Nor is it necessary to the justification of a ministerial officer for executing the warrant that it should even have been granted on an oath. The constable must take care not to execute a warrant for a matter not within the jurisdiction of the magistrate; for all men must take notice whether a person under whose authority they act could grant that authority. But when the warrant purports to be for a matter within the jurisdiction of the justice, the ministerial officer is obliged to execute it, and, of course, must be justified by it. He cannot inquire upon what evidence the judicial officer proceeded, or whether he committed an error or irregularity in his decision. This is elementary and familiar doctrine, and needs not that authorities should be cited to support it. But it is laid down in S. v.Curtis and S. v. McDonald, 14 N.C. 468. Here the jurisdiction is clear, as the charge is for a battery and the warrant was executed in the magistrate's county. That it is not *Page 61 
necessary that the warrant should set forth the evidence on which it was granted, or even that it was granted on an oath at all, is distinctly stated in Sir William Wyndham's case, 1 Str., 2, and in Hawkins. And in Wilkes' case, 2 Wils., 158, it was so held upon those authorities and the authority of many precedents, and particularly because of all the authors, who had treated of the form of warrants, each had omitted to mention any such requisite as its setting out that it was issued on a charge on oath. That the magistrate issued the warrant,           (77) though for a matter within his jurisdiction, without information on oath and not on his view, may render him responsible. But as the recital of the information in the warrant is not an essential part of it, and the constable has nothing to look to but the warrant as his guide, it follows that he is justified by the warrant, though not purporting to have been, nor in fact issued on a sworn charge.
The defendant was, therefore, right in paying no attention to the opinion of Powell; and it furnishes no argument against him of malice in the transaction. Consequently the judgment must be affirmed for 6 1/4 cents damages and 6 1/4 cents cost, according to the act of 1826; and judgment is given against the plaintiffs, as appellants, for the costs of this Court.
PER CURIAM.                                             Affirmed.
Cited: Duffy v. Averitt, post, 458; S. v. Worley, 33 N.C. 243; S. v.Ferguson, 67 N.C. 221, 222; S. v. Ferguson, 76 N.C. 198; S. v. Bryson,84 N.C. 781; Lineberger v. Tidwell, 84 N.C. 512.
(78)